Order entered May 27, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00261-CR
                                      No. 05-13-00262-CR
                                      No. 05-13-00263-CR
                                      No. 05-13-00264-CR

                           MARQUIS OBRIAN WHITE, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                    On Appeal from the 291st Judicial District Court
                                 Dallas County, Texas
      Trial Court Cause Nos. F12-56960-U, F13-57100-U, F12-71366-U, F13-71367-U

                                            ORDER
       The Court REINSTATES the appeals.

       On April 14, 2014, we ordered the trial court to make findings regarding why appellant’s

brief has not been filed. We ADOPT the findings that: (1) appellant desires to pursue the

appeals; (2) appellant is indigent and is represented by court-appointed counsel Riann Moore;

(3) counsel’s explanation for the delay in filing appellant’s brief is her workload; and (4) counsel

requested thirty days from the May 19, 2014 findings to file appellant’s brief.

       We ORDER appellant to file his brief by JUNE 18, 2014.
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

counsel for all parties.

                                                /s/   DAVID EVANS
                                                      JUSTICE